     Case 3:19-cv-02122-MMA-WVG Document 23 Filed 07/23/20 PageID.187 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM DAWES,                                      Case No.: 3:19-cv-2122-MMA-WVG
      Booking No. 19760125,
12
                                         Plaintiff,       ORDER SUA SPONTE DISMISSING
13                                                        CLAIMS AND DEFENDANTS
                           vs.                            PURSUANT TO 28 U.S.C. §§ 1915
14
      THE PEOPLE OF THE STATE OF                          (e)(2) AND 1915A(b);
15    CALIFORNIA, et al.
                                                          DIRECTING THE U.S. MARSHAL
16                                    Defendants.         TO EFFECT SERVICE OF THE
17                                                        FIRST AMENDED COMPLAINT
                                                          UPON DEFENDANTS BRAVO,
18
                                                          GENE, UGALDE, AUSBURY, SILVA,
19                                                        SHELLANO, AYALA, SOLIS AND
                                                          ZUNIGA
20
21
22    I.    Procedural History
23          On November 4, 2019, Plaintiff William Dawes, currently housed at the San Diego
24    Central Jail located in San Diego, California, filed a civil complaint pursuant to 42 U.S.C.
25    § 1983. See Doc. No. 1. Plaintiff also filed a Motion to Proceed In Forma Pauperis
26    (“IFP”) pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2. On December 20, 2019, the
27    Court granted Plaintiff leave to proceed IFP. See Doc. No. 9.
28          The Court also dismissed Plaintiff’s Complaint for failing to state a claim pursuant
                                                      5
                                                                              3:19-cv-2122-MMA-WVG
     Case 3:19-cv-02122-MMA-WVG Document 23 Filed 07/23/20 PageID.188 Page 2 of 3



1     to 28 U.S.C. § 1915(e)(2) and § 1915A(b). See id. However, Plaintiff was granted leave
2     to file an amended pleading in order to correct the deficiencies of pleading identified in
3     the Court’s Order.
4           On February 4, 2020, Plaintiff filed his First Amended Complaint (“FAC”). See
5     Doc. No. 13. The Court, once again, conducted the required sua sponte screening and
6     dismissed all claims against all Defendants with the exception of Plaintiff’s Eighth
7     Amendment claims against Defendants Bravo, Gene, Ugalde, Ausbury, Silva, Shellano,
8     Ayala, Solis, and Zuniga for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2)
9     and § 1915A(b). See Doc. No. 15.
10          The Court gave Plaintiff the option of filing a Second Amended Complaint in an
11    attempt to cure the problems the Court found in Plaintiff’s pleading or proceeding with
12    his FAC as to his Eighth Amendment claims against Bravo, Gene, Ugalde, Ausbury,
13    Silva, Shellano, Ayala, Solis, and Zuniga. Id. In lieu of filing a Second Amended
14    Complaint, Plaintiff appealed. See Doc. No. 18. The Ninth Circuit dismissed the appeal
15    based on lack of jurisdiction. See Doc. No. 21. The circuit court issued its mandate on
16    June 15, 2020, and this Court resumed jurisdiction over the action. See Doc. No. 22.
17          Meanwhile, the time to file an amended pleading has since passed. Accordingly,
18    the Court will order the USMS to effect service of Plaintiff’s FAC on Defendants Bravo,
19    Gene, Ugalde, Ausbury, Silva, Shellano, Ayala, Solis, and Zuniga only. See 28 U.S.C. §
20    1915(d) (“The officers of the court shall issue and serve all process, and perform all
21    duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be
22    made by a United States marshal or deputy marshal ... if the plaintiff is authorized to
23    proceed in forma pauperis under 28 U.S.C. § 1915.”).
24    II.    Conclusion and Orders
25          For the reasons set forth above, the Court:
26          1)     DISMISSES all claims against all Defendants, with the exception of
27    Plaintiff’s Eighth Amendment claims against Defendants Bravo, Gene, Ugalde, Ausbury,
28    Silva, Shellano, Ayala, Solis, and Zuniga.
                                                   5
                                                                              3:19-cv-2122-MMA-WVG
     Case 3:19-cv-02122-MMA-WVG Document 23 Filed 07/23/20 PageID.189 Page 3 of 3



1           2)       DIRECTS the Clerk to issue a summons as to Plaintiff’s FAC (Doc. No. 13)
2     and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each Defendant.
3     In addition, the Clerk will provide Plaintiff with a certified copy of the December 20,
4     2019 Order granting Plaintiff IFP status, certified copies of his FAC, and the summons so
5     that he may serve Defendants Bravo, Gene, Ugalde, Ausbury, Silva, Shellano, Ayala,
6     Solis, and Zuniga. Upon receipt of this “IFP Package,” Plaintiff must complete the Form
7     285s as completely and accurately as possible, include an address where each named
8     Defendant may be served, see CIVLR 4.1.c, and return them to the USMS according to
9     the instructions the Clerk provides in the letter accompanying his IFP package;
10          3)       ORDERS the USMS to serve a copy of the FAC and summons upon
11    Defendants Bravo, Gene, Ugalde, Ausbury, Silva, Shellano, Ayala, Solis, and Zuniga as
12    directed by Plaintiff on the USM Form 285 provided to him. All costs of that service will
13    be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3); and
14          4)       ORDERS Plaintiff, after service has been effectuated by the U.S. Marshal,
15    to serve upon Defendants or, if appearance has been entered by counsel, upon
16    Defendants’ counsel, a copy of every further pleading, motion, or other document
17    submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
18    include with every original document he seeks to file with the Clerk of the Court, a
19    certificate stating the manner in which a true and correct copy of that document has been
20    was served on Defendants or Defendants’ counsel, and the date of that service. See
21    CIVLR 5.2. Any document received by the Court which has not been properly filed with
22    the Clerk, or which fails to include a Certificate of Service upon the Defendants, may be
23    disregarded.
24          IT IS SO ORDERED.
25    Dated: July 23, 2020                          __________________________________
26                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
27
28
                                                   5
                                                                             3:19-cv-2122-MMA-WVG
